DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 88-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,931,400. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely an obvious variation of the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 88-92, 97-100, 102 and 107 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chapman ‘107.
	There is disclosed in Chapman a temperature monitoring system, comprising: a temperature sensing device 420 in wireless communication with a control unit 430, the control unit comprising: a display 436, a processor 438, a memory 439; a wireless controller 434, and a user interface 440; the control unit being adapted and configured to: i) receive, store, process and display a user-selectable data entry including one or more cooking parameters, via the user interface, wherein the cooking 
	In regards to claims 89 and 90, all sensed data is stored in the memory, including amount of time between current time and estimated finish time (remaining cook time), and a user is alerted at a predetermined amount of time before the estimated finished time is reached by viewing an ongoing display of that time.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 93, 96, 100 and 103-106 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman ‘107 in view of Elkins.
	Elkins discloses that it is old and well known to make use of a smartphone (para. 0024, ln. 27) and Bluetooth technology (para. 0063) as a control unit that wirelessly communicates between a sensing device and the control unit.
	It would have been obvious to one skilled in the art to modify the control unit and wireless communication of Chapman, with the smartphone and Bluetooth technology disclosed in Elkins, in order to provide a further function to the control unit (placing calls) and improve the wireless transmission capabilities between the control unit and sensing device.
Claim 94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman in view of Harris, Jr. et al. ‘099.
	Harris discloses that it is known in the art to have a user interface in the form of a touch screen.
	It would have been obvious to one skilled in the art to substitute the user interface of Chapman with the user interface disclosed in Harris, in order to allow manipulation of information on the interface without the user of dials or buttons.
95 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman in view of Chung et al. ‘558.
	Chung discloses that it is known in the art to provide an additional probe option (fig. 5) to a user interface of a temperature monitoring system.
	It would have been obvious to one skilled in the art to provide the user interface of Chapman with the additional probe option disclosed in Chung, in order to monitor multiple food items being cooked.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761